 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66Broadway, Inc., d/b/a K-BAR-B Youth Ranch and Gail Padgett. Case 15ŒCAŒ14035(E) October 30, 1998 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On June 10, 1998, Administrative Law Judge William N. Cates issued the attached supplemental decision.  The Respondent filed exceptions, a supporting brief, and a petition to increase attorney fees.  The General Counsel filed an answering brief, and the Respondent filed a reply to the General Counsel™s answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the supplemental decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the application for an award of attorney™s fees and expenses under the Equal Access to Justice Act be denied.    SUPPLEMENTAL DECISION AND ORDER [EQUAL ACCESS TO JUSTICE ACT] WILLIAM N. CATES, Associate Chief Judge.  On March 6, 1998, the National Labor Relations Board (the Board) issued its Decision and Order in the above-entitled unfair labor practice proceeding as 325 NLRB 409.  My underlying Bench Decision in the case was adopted wherein I concluded the General Coun-sel (Government) failed to show, as alleged, that Broadway, Inc. d/b/a K-BAR-B Youth Ranch (Company) discharged its employees William Pellegrin, Jennifer Pellegrin, Tia Water-man, and suspended its employee Aimee Rojas because of a belief, albeit mistaken, that they were engaged in protected concerted activities.1  Thereafter on April 3, 1998, the Company filed an Applica-tion For and Memorandum in Support of Request for Costs and Fees Pursuant to the Equal Access to Justice Act (EAJA), Pub. L. 96Œ481, 94 Stat. 2325 and Section 102.143 of the Board™s Rules and Regulations.  On that same date, the Board referred the above-entitled matter to me for further appropriate action, but retained before it the Company™s Petition to Increase Attor-ney™s Fees for Costs and Fees.                                                                                                                        1 In its reply brief the Respondent moved to strike the General Coun-sel™s answering brief as being violative of Sec. 102.46(j) of the Board™s Rules and Regulations.  We deny the Respondent™s motion to strike as lacking in merit. 2 In view of our agreement with the judge™s finding that the Respon-dent is not entitled to recover fees and expenses under the Equal Access to Justice Act, we need not address its petition for an increase in the amount of fees recoverable. In finding that the General Counsel was ﬁsubstantially justifiedﬂ in issuing complaint, Member Hurtgen notes that there was circumstantial evidence to raise a credibility issue concerning Executive Director Speed™s explanation of her motivation for firing employees.  There was a reasonable chance that such evidence could undermine Speed™s oth-erwise uncontradicated testimony.  Absent such evidence, there would likely have been no reasonable basis for issuance of a complaint. 1 The Board found it unnecessary to rely on my alternative rationale that even if the ﬁsick outﬂ was found to be protected concerted activity, the employees conduct was indefensible. A. Brief Review of the Facts A brief review of the facts, as determined in my Bench Deci-sion, is helpful at this point.2  It was established management was notified on the evening of May 22, 1996, that certain em-ployees had concerns regarding overtime pay they had not re-ceived which the employees felt they were entitled to.  Thereaf-ter, Company Supervisor (and Charging Party) Padgett spoke about the concerns with Company Executive Director Mary Speed, who did not seriously contest or dispute the overtime problem.  Speed promised Padgett the matter would be cleared up and the employees would be paid their overtime on their next 2-week pay period.  This resolution of the overtime prob-lem was related by Supervisor Padgett to certain of the alleged discriminatees. Sometime late during the evening (after 11 p.m.) of May 22, 1996, or very early (before 1 a.m.) May 23, 1996, the four-named discriminatees notified the Company they were sick and would not, and did not, report for their regularly scheduled work assignments on May 23, 1996. These May 22Œ23, 1996 events gave rise to the question:  ﬁWas there a conspiracy to call in sick and engage in a work stoppage to protest the overtime situation?ﬂ   I concluded in my Bench Decision the four alleged discrimi-natees were, as they testified, sick and unable to report for work.  Specifically I found ﬁthey were not withholding their services to protest the failure to adequately or properly pay overtime the employees perceived and perhaps the Company acknowledged that they were entitled to.ﬂ   I further addressed the question: ﬁDid the Company mistak-enly believe the employees were engaged in a concerted work stoppage in order to protest work-related grievances and dis-charged the employees for that reason?ﬂ  I concluded the Com-pany clearly perceived the employees were engaged in con-certed activities.  The credited evidence establishes Company Executive Director Speed was informed on the evening of May 22, 1996, that the four alleged discriminatees had at approxi-mately 11 p.m. been laughing, partying, and going out for Cokes.  Shortly after 11 p.m. the Company received word these same four alleged discriminatees had called in sick and that there had been ﬁsome discussion among them about calling in sick.ﬂ  I found the Company ﬁperceivedﬂ the four alleged dis-criminatees ﬁhad engaged in concert or were acting in concert.ﬂ  I concluded; however, the Company, Executive Director Speed in particular, did not perceive that the four alleged discrimina-tees concerted conduct was ﬁprotectedﬂ by the Act.  Executive Director Speed testified, and I credited her testimony, that ﬁshe believed they [the four alleged discriminatees] were engaging in a sick-out and that was the only reason [for discharging them]; she had no other motive for taking the action [she did] against  them.ﬂ   I concluded Executive Director Speed, based on her credited testimony, was not unlawfully motivated when she discharged  2 All essential facts are detailed in my original Bench Decision and I have not attempted to fully summarize the facts in this Supplemental Decision. 327 NLRB No. 20  K-BAR-B YOUTH RANCH 67the four alleged discriminatees. 
 I based my conclusion ﬁon the 
fact that she [Executive Director Speed] had information that 
the employees in question were
 conducting themselves [party-
ing] in a manner that perhaps wa
s inconsistent with the reasons 
[being sick] they had called in [to the Company].ﬂ 
B. The Company™s Theory The Company advances a threef
old theory in support of its 
request for fees and costs.  Fi
rst, the Company contends the 
Government had access to an
d was in possession of unem-
ployment compensation hearing tr
anscripts in which the alleged 
ﬁdiscriminateesﬂ stated under oath they had not conspired to 

protest working conditions.  Counsel for the Company argues 
the Government was on notice as a result of the transcripts of 
the unemployment compensation hearings the ﬁalleged dis-
criminateesﬂ were not protesting ﬁanything.ﬂ  The transcripts of 
the unemployment compensation 
hearings for Padgett, William 
Pellegrin, and Tia Waterman disclaim any protest of pay or 
working conditions or of any conspiracy to engage in any such 
protest.  Counsel for the Company argues that because the 
Government was aware the Co
mpany was not engaged in a 
labor dispute with its employees at the time of what it terms the 
employees ﬁsick-outﬂ the Government knew there was no 
nexus between the employees™ 
dismissal and any unlawful 
motivation (or animus) on the part of the Company.  Counsel 
for the Company argues the Government possessed no informa-
tion to establish that the pers
on (namely, Executive Director 
Speed) making the decision to terminate (and suspend) the 

employees believed the employees were engaging in any ﬁpro-
tectedﬂ concerted activities.  The Company argues the Govern-
ment had uncontroverted statem
ents from an eye witness who 
saw the alleged discriminatees 
laughing, joking, and cutting up 
within minutes of a series of calls to the Company in which it 
was alleged they were sick.  Counsel for the Company argues 

all the Government had regarding wrongful motive on the part 
of the Company was  ﬁa mere in
ference of pretextﬂ on the part of the Company™s official responsible for terminating (and 
suspending) the employees in question. 
The second theory of justifica
tion the Company advances for 
fees and costs is the Government
 had access to and was in pos-session of unemployment compensa
tion transcripts in which the 
Charging Party admitted under oath that any complaints about 
working conditions had been resolved prior to the alleged con-
certed activity on the part of the alleged discriminatees.  Coun-
sel for the Company argues that
 counsel for the Government 
ﬁobviously in an excess of zealﬂ to prosecute ignored the 

Charging Party™s (Gail Padgett
™s) sworn unemployment com-
pensation hearing testimony th
at she had communicated Com-pany Executive Director Speed™s resolution of the overtime 
dispute to alleged discriminatee William Pellegrin.  
The third reason the Company advances as  justification for 
its request for litigation costs an
d fees is that Counsel for the 
Government had both an affidavi
t and a written statement from 
a witness whose testimony proved 
to the Judge the terminations were not in retaliation for any pr
otest the alleged discriminatees 
may have participated in or be
en involved with.  Counsel for 
the Company argues ﬁ[t]he fact that this critical witness™s tes-

timony was truthful and unassailable ab initio is evidence by 
General Counsel™s inability to generate one substantive ques-
tion in cross-examination
 of this witness at trial.ﬂ  Counsel for 
the Company further argues Counsel for the Government pos-
sessed no information that Company Executive Director Speed, 
at the time she decided to terminate the employees, believed 
they were engaging in protected 
concerted activities.  Counsel 
for the Company argues ﬁGeneral Counsel was well aware, 

prior to proceeding to trial, that the case was reduced to a mere 
inference of pretextﬂ and nothing more. 
C. Government™s Motion to Dismiss 
Counsel for the Government™s Motion to Dismiss is prem-
ised on the assertion the Government™s position was ﬁsubstan-
tially justifiedﬂ based upon the record in the underlying unfair 
labor practice trial and evidence 
contained in the Government™s 
investigative file.   
Counsel for the Government notes Congress characterized 
the ﬁsubstantially justifiedﬂ standa
rd as one of reasonableness.  
Counsel for the Government argues where the Government can 
show its case had a reasonable basis both in law and fact no 
award should be made.  Counsel for the Government notes 
Congress emphasized no adverse inferences were to be drawn 
from the fact the Government did not prevail in the adversary 
adjudication.  Counsel for the 
Government points out the stan-dard of reasonable justification does not require the Govern-

ment to establish its decision to litigate was based even on a 
substantial probability of prevailing in the adjudication of the 
matter.  Counsel for the Government argues the Congressional 
history of the EAJA requires only that ﬁan agency could show 
its decision to go forward was 
reasonable, without establishing 
that prospectively there had be
en a substantial probability it 
would win.ﬂ   Counsel for the Government also argues an award is to be denied where ﬁspecial circumstances make an award unjust.ﬂ  
Counsel for the Government notes that the Congressional 
Committee Reports explain the mean
ing of this particular pro-
vision as follows: 
 This ﬁsafety valveﬂ helps to ensure that the Government is not 
deterred from advancing in good faith the novel but credible 

extensions and interpretations of
 the law that often underline 
vigorous enforcement efforts.  It also gives the Court discre-

tion to deny awards where equitable considerations dictate an 
award should not be made.   
 Counsel for the Government assert
s that particularly in cases 
involving credibility issues the reasonableness standard is to be 
applied in light of the statutor
y division of functions under the 
Act when the General Counsel is
 assigned the duty to investi-
gate all charges, to issue complaints, and to prosecute such 
complaints before the Board.  Counsel for the Government 
points out that often in investigating unfair labor practice 
charges bonifide credibility conf
licts arise.  Counsel for the 
Government notes if a charging 
party is credited a prima facia 
case can be established; however
, if the responding party and 
its witnesses are believed no viol
ation would be established.  
Counsel for the Government argues that in cases in which credibility conflicts cannot be resolved administratively on the 

basis of objective evidence it is both proper and reasonable for 
the government to present such credibility issues to a judge and 
the Board to resolve. 
Counsel for the Government argues a credibility determina-tion was necessary regarding the Company™s reason for termi-
nating the alleged discriminatees herein.  Counsel for the Gov-ernment contends the Company asserts that notwithstanding the 
concerted nature of the actions of its employees in calling in 
sick en mass, the reasons for Company Executive Director 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68Speed to disbelieve the authenticity of the sick-out and the 
widespread employee contempt a
nd verbal protests regarding 
pay irregularities that occurred the day prior to the sick-out the 

Government was not ﬁsubstantially justifiedﬂ in proceeding.  
Counsel for the Government argues this contention of the 
Company cannot be supported by the facts.  Counsel for the 
Government argues circumstantial evidence indicated the allege 
discriminatees were terminat
ed or suspended based on the 
Company™s ﬁperceptionﬂ the employees were engaging in 
pro-tected 
concerted activity.  Counsel for the Government notes it 
was only after the Judge determined, based on a credibility 
resolution, that the Company (Executive Director Speed in 
particular) did not link the employ
ees job related protests to the 
concerted activity that the complaint was dismissed and the 
dismissal was upheld by the Board. 
Counsel for the Government argues that although the Com-
pany was victorious there is nothing in the record to suggest the 
Government™s position at trial was not ﬁsubstantially justified.ﬂ  
Counsel for the Government notes the Company™s first argu-
ment that the transcripts of the hearings with the State agency 
involving unemployment compensation for the employees un-
dermined the Government™s position is misplaced because the 
issues in unemployment hearings are not the same as those in 
unfair labor practice proceedings.  Counsel for the Government 
notes  the outcome of an unemployment compensation hearing 
in no way constitutes 
Res judicata
 before a judge or the Board.  
Counsel for the Government further argues even if some of the 

testimony in the unemployment hearings could have had a bear-
ing on the allegations in the Board case the substance of the 
testimony illicited in no way rendered the theories of the Gov-
ernment as lacking foundation. 
 Counsel for the Government 
notes the Company contends the 
named discriminatees testified 
at the unemployment proceedings they called in sick because 
they were physically ill.  Couns
el for the Government notes it 
was the Government™s position the Company did not believe 

the employees were ill and the Company retaliated for its mis-

taken belief that the employees 
were engaged in protected con-
certed activity.  Counsel for th
e Government therefore argues 
the previous testimony of the employees does not undermine 
the theory advanced by the Government. 
Second, counsel for the Government notes the Company ar-
gued its application for fees and costs should be granted on the 
basis the Charging Party admitted 
the work place disputes were resolved.  Counsel for the Government argues this cannot be 
borne out by the record facts.
  Counsel for the Government 
notes the Charging Party testifie
d she told her son, William 
Pelligrin, that Company Executive Director Speed told her she 
would talk to another company official and they would work 
the overtime problems out.  Charging Party Padgett testified 
she felt really good at the prospect of being paid what she was 
owed.  Counsel for the Government argues this testimony does 
not suggest that Padgett, and the other employees, were satis-

fied with the Company™s res
ponse to the workplace overtime 
pay dispute.  Counsel for the 
Government argues however, that 
the critical question is not how the employees interpreted Com-
pany Executive Director Speed
™s response to their overtime problems, but rather, how the Co
mpany (specifically Executive 
Director Speed) interpreted what the employees were doing 

when they called in sick that formed the basis of the Govern-
ment™s case.  Counsel for the Government argued that the 
Company (Executive Director Speed in particularly) believed 
the employees to be acting in concert in protest of working 

conditions.   
Finally, counsel for the G
overnment addresses the Com-pany™s contention the Governme
nt had statements by Company 
Executive Director Speed that she did not believe the employ-

ees who engaged in the sickout we
re actually physically ill.  
Counsel for the Government argues Speed admitted she did not 
believe the employees were ill and then ﬁsearchedﬂ for another 
explanation coming up with the ﬁprank explanationﬂ as to why 
the employees absenced themselves from work.  Counsel for 
the Government argues that the 
Judge believed Speed™s expla-
nation does not negate the fact
 the Government was substan-
tially justified in proceeding to trial with this case.  Counsel for 
the Government points out the Judge believed Company Execu-
tive Director Speed™s testimony despite the circumstantial evi-
dence to the contrary.  Counsel for the Government argues this 
was obviously to the benefit of the Company but hardly sug-
gests the Government™s case was fatally flawed from its incep-
tion.  Counsel for the Government argues a review of the record 
evidence will lead to a finding the Government™s complaint in 
this matter was substantially justified and although the Com-
pany may be entitled to a favorable ruling on the underlying 
facts in the unfair labor practice case it not entitled to expenses, 
costs, and fees, thus the Company™s application for costs and 
fees must be dismissed. 
D. Company™s Response to Government™s Motion 
On May 20, 1998, the Company filed a response to govern-
ment™s counsel™s Motion to Dismiss.  Counsel for the Company 
argues that the Government in 
its Motion to Dismiss ﬁeven now 
persists in substituting policy for 
law and prosecutorial zeal for 
reason and facts.ﬂ  Counsel for the Company asserts ﬁ[b]esides 
being casual and generally non
-responsive, the General Coun-
sel™s arguments for dismissal are simply wrong.ﬂ  Counsel for 
the Company argues it is not necessary that the unemployment 
compensation hearings records operate as Res judicata as to the 
Board™s proceedings but that such should have, and did serve 
as, valid impeachment materials against the Government™s case 
and the facts therein were, without question, known to the Gov-
ernment prior to its proceeding to
 trial herein.  Second, counsel 
for the Company argues ﬁfor the General Counsel to hide be-
hind a ‚credibility-call™ shield he
re is disingenuous at best.ﬂ  
Finally, counsel for the Compan
y again points out that counsel 
for the Government did not exte
nsively cross-examine one of 
its critical witnesses.  Thus, he 
argues, such further establishes the validity of Company Executive Director Speed™s credibility 
which credibility was known to the Government during the 
investigative stages of the case.
  Counsel for the Company as-
serts counsel for the Government
 failed to establish the Gov-

ernment™s position was substantially justified. 
E. Company™s Eligibility The Company contends, and the Government does not chal-
lenge, it qualifies as a tax-ex
empt organization under Section 
501(c)(3) of the IR Code (26 U.S.C. § 501(c)(3)).  The applica-ble subsection of the Equal Access to Justice Act (See, EAJA 5 
U.S.C. § 504(b)(1)(B)) reads in pertinent part: 
 (B)  ﬁpartyﬂ means a party, as defined in section 551(3) of this 

title [5 USCS § 551(3)], who is
 (i) an individual whose net 
worth did not exceed $2,000,000 at
 the time the adversary ad-
judication was initiated, or (
ii) any owner of an unincorpo-
rated business, or any partnership, corporation, association, 
 K-BAR-B YOUTH RANCH 69unit of local government, or organization, the net worth of 
which did not exceed $7,000,000 
at the time the adversary ad-
judication was initiated, and which had not more than 500 

employees at the time the adversary adjudication was initi-
ated; 
except that an organization described in section 
501(c)(3) of the internal revenue code of 1954 (26 U.S.C. 

501(c)(3)) [26 USCS § 501(c)(3) exempt from taxation under 
section 501(a) of such code [26 USCS § 501(a)], or a
 coop-
erative association as defined in section 15(a) of the Agricul-

tural Marketing Act (12 U.S.C. 1141j(a)) [12 USCS § 
1141j(a)], 
may be a party regardless of the net worth of such 
organization or cooperative association;
  [Emphasis added.] 
 I find the Company qualifies under the Equal Access to Jus-
tice Act on the basis of its tax-
exempt status as described 
above. E. Prevailing Party 
The Company contends it is a prevailing party.  Section 
102.143(b) of the Board™s Rules and Regulations defines a prevailing party, in part, as a 
ﬁrespondent in an adversary adju-
dication who prevails in that proceeding  . . . is eligible to apply 
for an award of fees and other expenses allowable under the 
provisions of Section 102.145 of the Rules.ﬂ  I find the Com-
pany herein is a prevailing party. 
F. Substantial Justification 
Section 504(a)(1) of the Equal Access to Justice Act, 5 
U.S.C. § 504 et seq., provides that the adjudicating agency 
 shall reward to a prevailing party other than the United States, 
fees and other expenses incurred by that party in connection 
with that proceeding, unless the adjudicative officer of the 
agency finds that the position of the agency as a party to the 
proceeding was substantially just
ified or that special circum-
stances make an award unjust. 
 Section 102.144 of the Board™s 
Rules and Regulations provides 
in full with respect to standards for awards that: 
 (a)  An eligible applicant may receive an award for 
fees and expenses incurred in connection with an adver-
sary adjudication or in conne
ction with a significant and 
discrete substantive portion of that proceeding, unless the 
position of the General Counsel over which the applicant 
has prevailed was substantially justified.  The burden of 
proof that an award should not be made to an eligible ap-
plicant is on the General Counsel, who may avoid an 
award by showing that the General Counsel™s position in 
the proceeding was substantially justified. 
(b)  An award will be reduced or denied if the appli-
cant has unduly or unreasonably 
protracted the adversary 
adjudication or if special circumstances make the award 

sought unjust.  As has often been noted, the Supreme Court set forth the 
standards for determining substantial justification in 
Pierce v. 
Underwood, 487 U.S. 552 (1988).  The Court stated, ﬁsubstan-
tially justifiedﬂ means ﬁjustified to a degree that could satisfy a 
reasonable personﬂ or as having 
a ﬁreasonable basis both in fact 
and law.ﬂ G. Analysis and Conclusions 
Simply stated the Government™s theory of a violation of the 
National Labor Relations Act, as
 amended, (the Act) in the 
underlying unfair labor practice cas
e was factually sufficient, 
legally sound and substantially ju
stified.  The Government™s 
theory, as alleged, was that the Company discharged (and sus-
pended) the alleged discriminatees
 because of a belief, albeit 
mistaken, that the alleged discr
iminatees were engaged in pro-
tected concerted activity.  The reasonableness of the Govern-
ment™s theory of the case did 
not rest on whether the alleged 
discriminatees were actually sick, as testified to in the unem-
ployment hearings, or whether their overtime concerns had 
been resolved; but, rather whether the Company ﬁperceivedﬂ 
the alleged discriminatees were 
engaging in protected concerted 
activity.  It is how the Company interpreted what its employees 
were doing when they called in sick and the Company™s re-
sponse thereto that formed the crux of the Government™s case.  
The overtime concerns, the en ma
ss sick-out and the timing of the adverse actions against the alleged discriminatees clearly 

established the reasonableness of
 the Government™s case.  It 
was only with the crediting of Company Executive Director 
Speed™s testimony that she did not link the alleged discrimina-
tees job related protests to their concerted activity that the 
Company prevailed and the complaint was dismissed.  I spe-
cifically reject, as patently without merit, the Company™s con-
tention the Government™s positi
on could somehow not be sub-
stantially justified because of the manner or degree of cross-

examination by Government counsel of one of the Company™s 
witnesses. 
It is recommended that the Company™s Application for Costs 
and Fees be, as urged by the Government, dismissed.
3 ORDER It is ordered that the application be dismissed.
4                                                            
 3 I find it unnecessary to address 
any assertion the Government may 
be making that special circumstances exist herein to dismiss the Com-
pany™s application within the ﬁsafet
y valveﬂ intention of Congress that 
reasonable law enforcement efforts not be chilled. 
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
board and all objections to them sh
all be deemed waived for all pur-
poses. 
 